 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                 SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN DAVIS,                               Case No.: 19-cv-01538-AJB-MSB
12                            Plaintiff,
                                               ORDER:
13   v.
     MONIQUE BOOTH ET AL.                      (1) DISMISSING PLAINTIFF’S
14
                                               COMPLAINT WITH PREJUDICE
15                          Defendants.        (Doc. No. 1);
16
                                               (2) DENYING PLAINTIFF’S
17                                             MOTION TO PROCEED IN FORMA
                                               PAUPERIS AS MOOT (Doc. No. 2);
18
                                               AND
19
                                               (3) DENYING PLAINTIFF’S
20
                                               MOTION TO APPOINT COUNSEL
21                                             AS MOOT (Doc. No. 3.)
22
23
24
25
26
27
28
                                           1

                                                                    19-cv-01538-AJB-MSB
 1         Presently before the Court is John Davis’s (“Plaintiff”) motion to proceed in forma
 2   pauperis (“IFP”) and motion to appoint counsel. (Doc. Nos. 2–3.) For the reasons set forth
 3   below, the Court DISMISSES Plaintiff’s complaint WITH PREJUDICE, DENIES
 4   Plaintiff’s IFP motion AS MOOT, and DENIES Plaintiff’s request for appointment of
 5   counsel AS MOOT.
 6                    I.     SCREENING PURSUANT TO 28 U.S.C. § 1915(e)
 7         Pursuant to 28 U.S.C. § 1915(e)(2), when reviewing an IFP motion, the Court must
 8   rule on its own motion to dismiss before the complaint is served. Lopez v. Smith, 203 F.3d
 9   1122, 1127 (9th Cir. 2000). When an individual seeks to proceed in forma pauperis, the
10   Court is required to review the complaint and must dismiss a complaint, or portion of the
11   complaint, if it is “frivolous, malicious or fails to state a claim upon which relief may be
12   granted; or . . . seeks monetary relief from a defendant who is immune from such relief.”
13   28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2). A plaintiff’s claim is frivolous “when the
14   facts alleged rise to the level of the irrational or the wholly incredible, whether or not there
15   are judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S.
16   25, 32–33 (1992).
17         In order to survive a motion to dismiss, the complaint must contain “a short and plain
18   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
19   The Court may dismiss claims that fail to comply with Rule 8’s requirement that claims be
20   simple, concise, and direct. McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (citing
21   Fed. R. Civ. P. 8(e)); Lopez, 203 F.3d at 1127 (“[§] 1915(e) not only permits but requires
22   a district court to dismiss an [IFP] complaint that fails to state a claim”). Accordingly, the
23   Court “may dismiss as frivolous complaints reciting bare legal conclusions with no
24   suggestion of supporting facts . . . .” Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.
25   1984) (citation omitted). A complaint which is argumentative, prolix, replete with
26   redundancy, and largely irrelevant does not meet Rule 8’s requirement of simplicity,
27   directness, and clarity. Id. at 1177–78. Furthermore, if the court determines that a claim
28   lacks subject-matter jurisdiction, the court must dismiss the action. Fed. R. Civ. P. 12(h)(3).
                                                    2

                                                                                  19-cv-01538-AJB-MSB
 1         Here, it is unclear what causes of action Plaintiff is alleging due to the lack of short
 2   and plain statements with legally relevant facts regarding his claim for relief. Plaintiff’s
 3   complaint is so convoluted and difficult to read that the Court must strain to determine
 4   whether Plaintiff may have any meritorious claims. A complaint that lacks “simplicity,
 5   conciseness and clarity as to whom [a plaintiff is] suing and for what wrongs, fails to
 6   perform the essential functions of a complaint.” See McHenry, 84 F.3d at 1178. The Ninth
 7   Circuit has further held that a complaint may be dismissed with prejudice for failure to
 8   comply with the requirements of Rule 8. See id. As such, the Court may dismiss the
 9   complaint on this basis alone.
10         However, in any event, from what the Court can glean from Plaintiff’s complaint,
11   Plaintiff does not have a claim for relief in this Court. First, Plaintiff appears to be seeking
12   the return of all retroactive child support payments made to Defendant Booth, and for this
13   Court to vacate Plaintiff’s child support order. (Doc. No. 1 at 7.) Plaintiff argues he is
14   entitled to a return of his child support payments because the family court did not consider
15   Defendant Booth’s welfare fraud and perjury convictions. (Doc. No. 1 at 1.) But under the
16   Rooker-Feldman doctrine, federal district courts are barred from reviewing state court
17   decisions regarding proceedings in family court. See, e.g., Moore v. County of Butte, 547
18   Fed. App’x. 826, 829 (9th Cir. 2013) (finding a plaintiff’s claims challenging the outcome
19   of custody proceedings were properly dismissed); Rucker v. County of Santa Clara, State
20   of California, 2003 WL 21440151, at *2 (N.D. Cal. June 17, 2003) (finding the plaintiff’s
21   claims were “inextricably intertwined” with the state court’s rulings where the plaintiff
22   “challenge[d] his original child support order on jurisdictional grounds, dispute[d] his total
23   child support arrearages, and allege[d] that Santa Clara County’s garnishment order against
24   his disability benefits payments is invalid”); see also Ignacio v. Judges of U.S. Court of
25   Appeals, 453 F.3d 1160, 1165–66 (9th Cir. 2006) (affirming the district court’s dismissal
26   of the case “because the complaint is nothing more than another attack on the California
27   superior court’s determination in [the plaintiff’s] domestic case”). Accordingly, because
28   this Court may not disturb the family court’s order, the Court is unable to grant Plaintiff
                                                    3

                                                                                  19-cv-01538-AJB-MSB
 1   the relief requested.
 2          Second, this Court does not have either federal question jurisdiction or diversity
 3   jurisdiction over Plaintiff’s claims for relief. Generally, “[f]ederal jurisdiction typically
 4   exists only when a federal question is presented on the face of the plaintiff’s properly
 5   pleaded complaint.” Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). In
 6   addition to his claim for the return of child support payments, Plaintiff additionally appears
 7   to allege fraud under California law against Defendants Booth, the San Diego & San
 8   Francisco County Child Support Departments, and San Diego County Health & Human
 9   Services1 for failure to disclose to the family court that Defendant Booth, the custodial
10   parent, was convicted of welfare fraud and perjury. (Id. at 2.) Thus, upon review of the
11   complaint, the Court does not find that Plaintiff’s complaint presents a federal question for
12   this Court’s adjudication because Plaintiff’s claims solely arise under California law.2
13          Furthermore, Plaintiff fails to prove that the parties are diverse or that the amount in
14   controversy exceeds $75,000. See 28 U.S.C. § 1332. Complete diversity means the parties
15   must be “citizens of different States.” Id. at (a)(1). Here, both Plaintiff and Defendant
16   Booth are citizens of California. (Doc. No. 1 at 3.) And, Plaintiff’s prayer for relief asks
17   the Court to vacate the child support award with “the principle balance of $15,000 and
18   interest of $15,700” and for the return of $2,046 in retroactive child support payments.
19   These amounts do not demonstrate that the amount in controversy exceeds $75,000. Thus,
20
21   1
       Additionally, the Court notes that the defendant entities are all state agencies entitled to sovereign
22   immunity under the Eleventh Amendment. Greenlaw v. Cty. of Santa Clara, 125 F. App’x 809, 810 (9th
     Cir. 2005).
23   2
       To the extent Plaintiff asserts violations of the United States Constitution, Plaintiff’s complaint must still
     be dismissed for lack of jurisdiction. Specifically, Plaintiff’s prayer for relief states that “Due Process and
24   Equal Protection of the Law were violated due to the concealment of” Defendant Booth’s criminal
25   convictions. (Doc. No. 1 at 7.) However, under the Rooker–Feldman doctrine, a federal district court’s
     jurisdiction to hear a particular constitutional challenge depends on whether the constitutional claim is
26   “inextricably intertwined” with the state court’s ruling in a state court action. See Rucker, 2003 WL
     21440151, at *2. Here, the constitutional challenges to the child support order necessarily require review
27   of the state court’s decision to order child support payments. As such, because Plaintiff’s claims are
     “inextricably intertwined” with the state court’s ruling, this Court does not have jurisdiction to review
28   Plaintiff’s claims.
                                                            4

                                                                                               19-cv-01538-AJB-MSB
 1   Plaintiff fails to establish diversity jurisdiction as well.
 2                                       II.    CONCLUSION
 3          For the foregoing reasons, the Court DISMISSES WITH PREJUDICE Plaintiff’s
 4   complaint, DENIES AS MOOT Plaintiff’s motion to proceed in forma pauperis, and
 5   DENIES AS MOOT Plaintiff’s motion to appoint counsel. The Clerk of Court is directed
 6   to CLOSE this case.
 7
 8   IT IS SO ORDERED.
 9   Dated: October 18, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     5

                                                                        19-cv-01538-AJB-MSB
